DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges receipt of amendments/arguments filed 2/16/22.  The arguments set forth are addressed herein below.  Claims 1-22 remain pending and Claims 1 and 21-22 are currently amended.

Terminal Disclaimer
The terminal disclaimer filed on 2/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,850,201 and U.S. Patent No. 10,213,693 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suba-Miura (US 2013/0073551), herein Miura, in view of Ikenaga (US 2013/0182186).
Claims 1 and 21-22:  Miura teaches discloses a computer-implemented method for assigning one or more trophies to a user (abstract, ¶ 39, 43, 46); a system comprising a processor and a memory coupled to the processor containing computer executable instructions configured to implement the computer-implemented (Fig. 1, ¶ 43, 46, 71); and a non-transitory computer readable medium having computer executable instructions embodied therein, the computer executable instructions being configured to implement the computer implement method (¶ 43, 46, 72), wherein the computer-implemented method is comprising: emulating a game in response to a request from a 
storage, or computer-readable medium.”), 52-55 (“The disk access in-game can be tracked.  As the game requests to read a particular sector from the disk, that read can trigger a trophy event.  In addition there may be more complex events triggered via the disk sector mechanism.”); and assigning the one or more trophies to the user based on the detected trophy trigger (Figs. 3-6, ¶ 49, 52-69).
Miura teaches the above, but lacks explicitly suggesting that the detecting of a trophy trigger during emulation of the game is accomplished by comparing a register value of the emulated game to a predetermined value.  Miura at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 74).  Miura, additionally, teaches that trophy triggers are events or progress of the user occurring in the emulated game (¶ 49, 523).  Furthermore, an analogous art of Ikenaga teaches that events (equivalent to the event triggers of Miura) or progress in 
Claim 2:  Miura teaches performing one or more additional checks before assigning the one or more trophies to the user (Figs. 3 and 5 and descriptions thereof, ¶ 52-54).
Claim 3:  Miura teaches wherein performing the one or more additional checks includes checking for a particular screen (¶ 54, movies used to unlock allocation of trophies), audio, haptic, or IP Stack configuration before assigning the one or more trophies to the user.
Claim 6:  Miura teaches wherein performing the one or more additional checks includes checking a level ID (¶ 52-56) or number of lives before assigning the one or more trophies to the user.
Claim 7:  Miura teaches wherein performing the one or more additional checks includes checking for recognition of a particular filename accessed by the game before assigning the one or more trophies to the user (¶ 54).
Claim 8:  Miura teaches wherein performing the one or more additional checks includes comparing a list trophies won by the user to a predetermined sequence of trophies before assigning the one or more trophies before assigning the one or more trophies to the user (¶ 52-56, database stores data .. indicating earned trophies... and contains partially earned trophies in case the earning of a trophy requires a sequence of triggers or multiple gaming sessions).
Claim 9:  Miura teaches wherein performing the one or more additional checks includes checking media access of a particular storage medium associated with the game before assigning the one or more trophies to the user (¶ 50).
Claim 10:  Miura teaches wherein performing the one or more additional checks includes checking for access of a particular sector of a disk before assigning the one or more trophies to the user (¶ 52-55).
Claim 11:  Miura teaches performing the one or more additional checks includes checking for access of a plurality of sectors of a disk in a particular sequence before assigning the one or more trophies to the user (¶ 52-55).
Claim 12:  Miura teaches wherein performing the one or more additional checks includes checking for access of a plurality of sectors in a particular sequence based on previous triggered disk access before assigning the one or more trophies to the user (¶ 52-57, database stores data indicating earned trophies... and contains partially earned 
Claim 13:  Miura teaches storing trophies that have been assigned in a database (¶ 55-57).
Claim 14:  Miura teaches wherein each of the one or more trophies is assigned to a single user (¶ 45, 57, Claim 1).
Claim 15:  Miura teaches wherein when a sequence of triggers is s required to trigger a trophy (¶ 52).
Claim 16:  Miura teaches wherein partially earned trophies are stored in the database (¶ 52-57). 
Claim 17:  Miura teaches scanning the content of the disk (¶ 54); and identifying the file format, thereby making the content viewable in a tool (¶ 53-54).
Claim 18:  Miura teaches wherein the user views the files and selects a trophy trigger among a plurality of potential trophy triggers (¶ 16).
Claim 19:  Miura teaches wherein the file names on the disk determine a corresponding file (¶ 17).
Claim 20:  Miura teaches wherein the user defines a trigger by actuating a command at a particular time during media content access when tracking in-game disk reading patterns (¶ 18).  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suba-Miura (US 2013/0073551), herein Miura, in view of Ikenaga (US 2013/0182186), and in further view of Kelly (US 2013/0123006).
Claim 4:  Miura in view Ikenaga teaches the above, in addition to performing the one or more additional checks includes checking for a movie before assigning the one or more trophies to the user (Miura - ¶ 54, movies used to unlock allocation of trophies), but lacks explicitly suggesting an image corresponding to a current frame displayed by the game to a predetermined image. Miura at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Kelly teaches a computer-implemented method for assigning one or more awards to a user (¶ 11, 88, 249), comprising checking an image corresponding to a current frame displayed by the game to a predetermined image (¶ 69, 255-256, 277, authentication with biometric image connected to a gaming device to approve gaming activity using a remote biometric registry.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the image display as taught by Kelly for use in the computer-implemented method for assigning one or more trophies to a user as in Miura in view Ikenaga, in order to ensure authorized persons playing a game (Kelly - ¶ 257), because at least Miura and Kelly are all directed towards computer-implemented methods for monitoring remote program gaming values, and because Miura and Kelly are directed towards computer-implemented methods for assigning trophies/awards to a user.  Such a modification would guarantee the that correct user(s) is receiving the trophy and/or award.
Claim 5:  Kelly further teaches comparing the image corresponding to the current frame displayed by the game to the predetermined image includes comparing a hash of the image corresponding to the current frame displayed by the game to a hash of the .

Response to Arguments
Double-Patenting Rejection
The terminal disclaimer filed on 2/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,850,201 and U.S. Patent No. 10,213,693 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Prior Art Rejection
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the prior art of Ikenaga (US 2013/0182186) is relied upon, applied to Miura, to teach the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715